Citation Nr: 1827047	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974 and had additional service in the Army National Guard. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran requested a hearing before a Board member in his August 2014 formal appeal; however, he later withdrew this request in September 2017 correspondence.

The issue of entitlement to service connection for a back disability is decided below; all other issues on appeal are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A back disability was not shown in service or for many years thereafter, and has not been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a February 2013 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).   

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records and post-service treatment records.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (2016); 38 C.F.R. § 3.6 (a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6 (c) (1).

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  Arthritis is considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection on a presumptive basis is to be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Claim - Back Disability

Private treatment records show a diagnosis of mild multilevel degenerative disc disease in January 2013.  Accordingly, Hickson element (1) is met.

Service treatment records during the Veteran's National Guard service shows that he was seen for a lumbar sprain in May 1990.  Accordingly, Hickson element (2) is met.

The AOJ obtained a VA opinion in January 2014 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that review of the Veteran's military medical records revealed care for acute low back sprain dated May 1990; he was conservatively treated and returned to duty.  The examiner noted that no permanent restriction to duty was given.  The examiner stated that the Veteran's 2013 MRI of the lumbar spine revealed degenerative findings.  The examiner opined that the acute sprain event in 1990 was not etiologically related to the finding of degeneration; there were no findings of traumatic arthritis or trauma to the spine attributed to events in 1990.  The examiner opined that the degenerative findings were more likely etiologically related to the wear effects of aging and not military service.  The examiner concluded that the Veteran's degenerative disc disease did not incur in or was caused by his back strain that occurred while on active duty.

The VA examiner's opinion is well-supported and consistent with the documented record, to include the Veteran's treatment records.  Accordingly, the Board concludes that the VA opinions carry significant weight.  The Board finds that the VA examiner made it clear that it was his opinion that the Veteran's back disability was not related to service.  That is, medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Instead, the examiner attributed the Veteran's back disability to the effects of aging.

With regards to presumptive service connection, the weight of the evidence shows no chronic symptoms of this disability during service, no continuous symptoms since service, and that the diagnosis for this disability did not manifest to a compensable degree within one year of service.  To this point, service treatment records are absent for any showing of chronic symptoms, testing, or diagnosis for this disability, and the first mention of a back disability in the record is not until years after service.  As such, presumptive service connection is not warranted.

The Board acknowledges that the Veteran is competent to testify as to his beliefs.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis or opinion regarding diagnosis or etiology.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the diagnosis or etiology of any current condition, as such are not readily subject to lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).

In reaching these determinations, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

The Board finds that additional evidentiary development is required before the remaining issues on appeal are adjudicated.

The Veteran submitted a statement in March 2018 that his military training in Germany consisted of placing his tent on ice for survival training for several days; the weather consisted of snow, ice, and strong winds.  He also stated that he had a knee replacement.  The Veteran also submitted a private treatment record listing his health issues, to include status-post right knee replacement added in April 2017. 

The Veteran's service personnel records show an oversea command to Germany from January 1973 to July 1974.  The Veteran's DD Form 214 shows that he received the Expert (M-16) Medal.  

The Veteran submitted a statement from Dr. T.W. in January 2018 in which the doctor stated that noise exposure during military service may have caused or contributed to his hearing loss.  Dr. T.W. also stated that the Veteran had a history of degenerative arthritis of the knee, and it was difficult to say if his service caused or contributed to this, but he could not rule out the possibility. 

The Veteran has not been afforded a VA examination to address the etiology of his claimed right knee disability, tinnitus, or left ear hearing loss.  The Board finds that the Veteran should be afforded VA examinations on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

2.  After the above development has been completed, schedule the Veteran for VA examination(s) to determine the nature and etiology of his claimed right knee disability, tinnitus, and left ear hearing loss.  The electronic claims files, to include a copy of this remand, must be made available to and be reviewed by the examiner(s) in conjunction with the examination.  All studies or tests should be accomplished, as appropriate. 

The examiner(s) should opine whether it is at least as likely as not (50 percent probability or greater) that any right knee disability, tinnitus, and left ear hearing loss had its onset in service or is otherwise etiologically related to service.  

A full and complete rationale for all opinions expressed must be provided. 

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the matter is returned to the Board.  See Stegall, 11 Vet. App. 268. 
 
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


